                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
                                     RENO, NEVADA


UNITED STATES OF AMERICA,                       )     CASE NO. 3:17-cr-0022-LRH-CBC
                                                )
                                                )
       Plaintiff,                               )     MINUTES OF THE COURT
                                                )
vs.                                             )     DATED: June 11, 2019
                                                )
JULIAN MORA-ALCARAZ,                            )
                                                )
       Defendants.                              )




PRESENT:                      LARRY R. HICKS, U.S. DISTRICT JUDGE

Deputy Clerk:                 Jennifer Cotter         Reporter: Margaret Griener

Counsel for Plaintiff(s):     Randolph St. Clair, AUSA, and Megan Rachow, AUSA

Counsel for Defendant(s):     Christopher Frey, AFPD



PROCEEDINGS:           MOTION HEARING re Motion to Suppress (ECF No. 24)
                       DAY TWO

1:36 p.m. Court convenes.

Julian Mora-Alcaraz, Defendant, is sworn and testifies under direct examination by Mr. Frey;
cross examination by Mr. St. Clair; and redirect examination by Mr. Frey.

Daniel Carnow, called on behalf of Plaintiff as a rebuttal witness, testifies under direct
examination by Ms. Rachow.

Mr. Frey presents argument on behalf of the defendant.

Mr. St. Clair presents argument on behalf of the Government.

Mr. Frey presents rebuttal argument on behalf of the defendant.
United States of America v. Julian Mora-Alcaraz
3:17-cr-0022-LRH-CBC
June 11, 2019
Page 2


The Court recites its findings. IT IS ORDERED that the Motion to Suppress (ECF No. 24) is
GRANTED in accordance with the terms as placed on the record.

3:14 p.m. Court adjourns.


       IT IS SO ORDERED.


                                                  DEBRA K. KEMPI, CLERK


                                                  By:       /s/
                                                  Jennifer Cotter, Deputy Clerk
